Title: From George Washington to Colonel John Dockery Thompson, 28 August 1777
From: Washington, George
To: Thompson, John Dockery

 

Sir
Head Quarters Wilmington [Del.] 28th August 1777

I have your favor of yesterday by Lieut. Veazy and it gives me pleasure to hear that your people are so unanimously bent upon giving opposition to the Enemy. I wish it was in my power to furnish every man with a firelock that is willing to use one, but that is so far from being the Case that I have scarcely sufficient for the Continental Troops. As it is needless to keep Men together without Arms, I wou’d advise you to collect as many Arms as you possibly can and then class your Battalion, let the unarmed go home and at a certain period relieve their companions. It is to be wished that every Man could bring a good Musket and Bayonet into the field, but in times like the present we must make the best shift we can, and I wou’d therefore advise you to exhort every man to bring the best he has. A good fowling piece will do execution in the hands of a marks man.
As the Congress have order’d down Genl Smallwoods & Colo. Gists to arrange the Militia of Maryland, they ought to be drawn together at some certain place, that these Gentn may meet them embodied and the more readily form a disposition. The Militia of Kent and below it will assemble at George Town and the Head of Sarsafras from whence I shall advise party’s to be sent down into sarsafras Neck to prevent the disaffected inhabitants from Trading with the Enemy and supplying them with stock &c. I think yours had as well assemble at the Head of Bohemia, or any other place that you may think more convenient, from whence you may keep small party’s along shore under intelligent officers, not only to keep Boats from lan[d]ing, but to observe the motions of the Enemy. Horses & Cattle, but horses in particular sh’d be remov’d from the Shores, & for this purpose some of the unarm’d may be employ’d.
The intent of assembling the Militia of Maryland near the Head of the Bay, is to be ready to fall in upon the rear of the Enemy shou’d they move towards Philadelphia and to answer this end, I think they should be advanced as far as New Castle, from whence the distance to the Head of Elk is but short. If they cou’d cross Elk river, the Heads of Sarsifras and Bohomia wou’d not be inconvenient, but you may depend that the Enemy will throw Vessels in the way to prevent the passage and oblige you to march round by Land. I am Sir Your most Obet Servt

G. W——n

